DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: after “Medium”, insert: “Having Controlled Coercive Force Ratio”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,867,630 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 recites the claimed Hc ratio and the other limitations are either explicitly claimed (e.g. see claims 1 and 19) or are matters of routine optimization obvious to a person of ordinary skill in the art as exemplified by the prior art cited below (e.g. the use of coated -iron oxide particles; squareness being minimized in the in-plane directions for perpendicular recording, etc.).

Claims 1 – 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/032,718 (PGPUB 2021/0020196 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 recites the claimed Hc ratio and the other limitations are either explicitly claimed (e.g. see claims 1 and 13) or are matters of routine optimization obvious to a person of ordinary skill in the art as exemplified by the prior art cited below (e.g. the use of coated -iron oxide particles; squareness being minimized in the in-plane directions for perpendicular recording, etc.).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 – 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hattori et al. (U.S. Patent App. No. 2014/0219069 A1) [hereafter HATTORI I] in view of Kidoh et al. (U.S. Patent No. 5,358,660) and Terakawa et al. (U.S. Patent App. No. 2015/0111066 A1).
Regarding claim 1, HATTORI I disclose a magnetic recording medium (Title; Abstract) comprising a recording layer containing a powder of particles containing e-iron oxide (Paragraph 0046 and example 1), wherein a ratio of Hc(50)/Hc(25)x100 is 89.4% (example 1) or 94.4% (example 1 with a minimized temperature dependency of -796 A/m/°C per Paragraph 0055), the Hc(25) is 200 kA/m or greater (Paragraph 0040 and example 1 – 357 kA/m in Table 1).
HATTORI I fails to disclose the Hc ratio being at least 95% (though comes close at 94.4% theoretical), nor do they disclose the squareness (SQ) in either of the in-plane directions, though they do discuss forming the particles for perpendicular magnetic recording applications (Paragraph 0054) which would necessarily result in a desire to _minimize_ the SQ in the two longitudinal directions (Machine Direction and Transport Direction).  HATTORI I further disclose that the desired Hc temperature dependence (e.g. at least -796 A/m/°C) is only desired because the desired _intended use_ of using the magnetic particles within a Heat Assisted Magnetic Recording (HAMR) apparatus.
However, Kidoh et al. (also cited on WIPO ISR) teach that magnetic particles for perpendicular magnetic recording (Title; Abstract) – i.e. same potential application as HATTORI I – should preferably have temperature stable coercivity if not being used in a HAMR application; with a temperature dependency of 0.2 °C or less (at least col. 3, lines 15 – 61).  Furthermore, Terakawa et al. disclose -iron oxide particles for use in perpendicular magnetic recording applications, wherein the SQ in a longitudinal direction is 0.3 or less so that there is no degradation of the perpendicular magnetization and CNR (Abstract and Paragraphs 0005, 0006 and 0016).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of HATTORI I to utilize -iron oxide particles as taught by HATTORI I and Terakawa et al. in a magnetic recording layer having an Hc ratio meeting the claimed “at least 95%” because an Hc ratio of close to 100% would mean little or no temperature dependence on coercivity between 25 °C and 50 °C, which is taught as desired in non-HAMR perpendicular recording by Kidoh et al. above.  Furthermore, the minimizing of the SQ in both longitudinal directions would likewise 
Regarding claim 2, HATTORI I disclose Hc values meeting the claimed limitations (see citations above).  Furthermore, HATTORI I teach that the Hc value can be varied to effect the magnetic properties in the recording medium and any values above 318 kA/m are acceptable (see citations above).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an magnitude of the Hc of the particles meeting applicants’ claimed limitation by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, HATTORI I disclose activation volumes meeting the claimed limitations (Table 1). See also the teaching of desired physical volumes in Terakawa et al., which are deemed directly correlated with the activation volume (which is also a measure of the size/volume of the particles).
Regarding claim 7, this limitation is met for the same reasoning applied above as all in-plane SQ values would be desired to be minimized in a perpendicular magnetic medium per the teaching in Terakawa et al. above.
Regarding claims 8 – 10, these limitation(s) are intended use limitations and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the disclose particular magnetic recording medium could be used with any type of magnetic recording/reproducing apparatus.

Claims 3 – 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over HATTORI I in view of Kidoh et al. and Terakawa et al. as applied above, and further in view of Hattori et al. (U.S. Patent App. No. 2011/0027588 A1) [hereafter HATTORI II].
HATTORI I, Kidoh et al., and Terakawa et al. are relied upon as described above.
Regarding claims 3 – 5, none of the above disclose coated particles meeting the claimed limitations.
However, HATTORI II teach a similar magnetic particle1 wherein the particles can preferably comprise soft magnetic coatings meeting the claimed limitations (Abstract and examples) as well as a surface oxidation layer (e.g. iron oxide, though the Examiner notes that aluminum and silicon oxide are _extremely_ well established in particle coating technology for forming protective insulating coatings on nanoscale particles), wherein the particles possess excellent magnetic properties for high recording density applications (Title; Abstract; examples; and at least Paragraphs 0002, 0008 – 0010, 0040, and 0063 – 0071).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of HATTORI I in view of Kidoh et al. and Terakawa et al. to utilize coated magnetic particles as taught by HATTORI II, since such particles possess excellent magnetic properties for high recording density applications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 3, 2021


    
        
            
        
            
        
            
        
            
    

    
        1 While not explicit in terms of e-iron oxide, HATTORI II does teach hexagonal ferrites in Paragraph 0063 where HATTORI I established the functional equivalence of these two classes of magnetic particles in Paragraph 0046.